Citation Nr: 1543867	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a left inguinal hernia, status post repair with residual scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's VA Form 9 received January 22, 2015, the Veteran indicated he did not want a BVA hearing.  However, in a statement received April 15, 2015 the Veteran requested that he be provided a BVA hearing by live videoconference.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




